DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, 20 and 26 have been considered but are moot because the new ground of rejection in instant Office Action does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the Applicant’s arguments, thus rendering the Applicant’s arguments moot.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 20 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et. al. (US 20180227035, Cheng hereinafter) in view of Shin et. al. (US 20160142189 A1, Shin hereinafter), Onggosanusi et. al (US 20190123794 A1, Onggosanusi hereinafter) and Koskela et. al. (US 20170324459 A1, Koskela hereinafter).
Cheng discloses “METHOD AND APPARATUS FOR ROBUST BEAM ACQUISITION” (Title), wherein “A method for beam acquisition between a user equipment (UE) and a transmit-receive point (TRP) radio resource control connected (RRC_CONNECTED) state is disclosed. The method includes measuring, by the UE, reference signals from the TRP to form a channel state information (CSI) measurement report” (Abstract).
Cheng’s disclosure comprises the following:

With respect to independent claims:

Regarding claim 1, A method (e.g. aforesaid method) of wireless communication (e.g. “The present disclosure generally relates to wireless communications, and more particularly, to method and apparatus for robust beam acquisition in a wireless communication network“ [0002]) at a user equipment (UE) (e.g. aforesaid UE) for transmitting a beam quality report (e.g.  “UE 720 sends the specific CSI measurement report to TRP 760” [0076], which specific CSI measurement report is considered as the beam quality report), comprising:
receiving, from a base station, reference signals (e.g. receiving reference signals from TRP 760 discussed below which TRP 760 is considered as the base station. Note that the underlined feature is different from the claimed feature and this difference will be discussed below);
performing a first beam quality measurement for a first beam associated with a first Transmission Configuration Indicator (TCI) state (e.g. “In action 704, UE 720, if with BC, measures the rough CSI (e.g. Doppler shift, delay spread or angular spread) from the reference signals; UE 720, if without BC, measures the specific CSI (e.g., channel matrix or eigen vector) from the reference signals” [0074], which reference signals are considered as beams and a particular reference signal is considered as the first beam. Moreover “In action 706, TRP 760 sends a bitmap to UE 720 to indicate which DL RX beam(s) can be used to apply the simplified beam acquisition procedure on UE 720 side” [0074]. Furthermore, “In some implementations, the bitmap may list all the configured TCI-states that the TRP uses to indicate one or more DL RX beams for the UE. Each TCI-state is associated with one or more TCI-RS sets, and the UE can obtain the corresponding DL RX beam(s) by QCL-spatial-information of each TCI-RS set. In some implementations, the bitmap is generated based on the measurement reports of reference signals transmitted from the TRP to the UE (e.g., CSI-RS or PT-RS)” [0069]. Note that the TCI state associated with the first beam is considered as the first TCI state);
performing a second beam quality measurement for a second beam associated with a second TCI state, wherein the first TCI state is different than the second TCI state (e.g. aforesaid reference signal other than the first reference signal is considered as the second beam and the TCI state associated with the second beam is considered as the second TCI state. Furthermore, “the bitmap from the TRP includes Transmission Configuration Indication (TCI) states to indicate to the UE which of the TCI states are allowed to apply the simplified beam acquisition procedure; and the TCI states include reference signals for indicating to the UE which DL RX beams are allowed to apply the simplified beam acquisition procedure” claim 9);
determining a combined beam quality report including a value based upon at least the first beam quality measurement and the second beam quality measurement (e.g. “In action 728, UE 720 measures the specific CSI (e.g., channel matrix or eigen vector) based on the reference signals from TRP 760. In action 729, UE 720 sends the specific CSI measurement report to TRP 760, where the specific CSI measurement report includes measurements of each of the DL RX beams to TRP 760” [0076], which measuring is considered as determining and the specific CSI measurement report is considered as the combined beam quality report which includes measurements of the first beam quality and the second beam quality. Note that aforesaid specific CSI measurement result in terms of channel matrix or eigen vector must have a value and thus the combined beam quality report includes that value), wherein the combined beam quality report comprises the first and the second beam quality measurements; and
transmitting, to the base station, the combined beam quality report (e.g. aforesaid “UE 720 sends the specific CSI measurement report to TRP 760” [0076]).

It is noted that while disclosing combined beam quality report, Cheng is silent about receiving, from a base station, a configuration of a Channel State Information Reference Signal (CSI-RS) mode and  wherein the combined beam quality report is based on the CSI-RS mode, which however had been known in the art before the effective filing date of the claimed invention as shown by Shin in a disclosure “METHOD AND APPARATUS FOR TRANSMITTING REFERENCE SIGNAL, METHOD AND APPARATUS FOR MEASURING AND REPORTING CHANNEL STATE INFORMATION, AND METHOD FOR CONFIGURING THE SAME” (Title).
Shin discloses “Yet another embodiment of the present invention provides a method in which a base station configures a terminal with a CSI (channel state information) process in a MIMO (multiple input multiple output) antenna system. The method may include: when a plurality of CSI-RS (reference signal) antenna ports are operated in a first CSI-RS mode to have the same beam width and direction, including a plurality of first identifiers indicating a plurality of CSI-RS resource configurations and a second identifier indicating one CSI-IM (interference measurement) resource configuration in one piece of first CSI process configuration information; configuring the first CSI process configuration information to the terminal; and receiving CSI measured according to the first CSI process configuration information from the terminal …... The method may further include: when all or some of the plurality of CSI-RS antenna ports are operated in a second CSI-RS mode to have different beam directions, including a plurality of third identifiers indicating a plurality of CSI-RS resource configurations and a plurality of fourth identifiers indicating a plurality of CSI-IM resource configurations in one piece of second CSI process configuration information; configuring the second CSI process configuration information in the terminal; and receiving CSI measured according to the second CSI process configuration information from the terminal ….. The method may further include: selecting one of the first CSI-RS mode and the second CSI-RS mode; and including information indicating the selected mode in configuration information corresponding to the selected mode among the first CSI-RS process configuration information and the second CSI-RS process configuration information” [0028]-[0031], which information indicating selected mode in configuration information is associated with receiving, from a base station, a configuration of a CSI-RS mode and receiving CSI measured according to the CSI process configuration is associated with combined beam quality report is based on the CSI-RS mode. Furthermore, ”The base station may operate the first CSI-RS mode, the second CSI-RS mode, and a combination of the first CSI-RS mode and the second CSI-RS mode” [0142].
Therefore, it would have been obvious to one of ordinary skill in the art to modify the combined beam quality report of Cheng with the CSI-RS mode basis of Shin so that “accuracy of CSI reported to base station” [0061] can be achieved.
In addition, it is noted that while disclosing combined beam quality report, Cheng in view of Shin is silent about combined beam quality report is based on a type of report associated with the CSI-RS mode, which however had been known in the art before the effective filing date of the claimed invention as shown by Onggosanusi in a disclosure “METHOD AND APPARATUS FOR CODEBOOK DESIGN AND SIGNALING” (Title), wherein “Each of the above CSI-RS configurations requires a different transmission strategy which potentially requires a different CSI reporting format for a configured CSI reporting mode“ [0131], which CSI reporting format for a configured CSI reporting mode is considered as the type of report associated with the CSI-RS mode. Furthermore, “as described in FIGS. 8A and 8B as well as TABLE 7, the selector of UE behavior in CSI calculation and reporting is CSI-RS type. In various embodiments, the selector of UE behavior can be a MIMO type or a CSI reporting type or mode parameter which is signaled to the UE via higher-layer CSI process or CSI-RS resource configuration” [0158]. Moreover, “The CSI reports corresponding to NP CSI-RS measurement and BF CSI-RS measurement can collide in the same subframe (same subframe configured for report transmission). In such cases, CSI reporting priority can be applied when such collision occurs, e.g. for PUCCH (periodic) reporting. It can be beneficial to prioritize the CSI reporting for one CSI-RS type over the other, e.g. NP CSI report can be prioritized over BF CSI-RS report if the network utilizes the NP CSI report to configure BF CSI-RS for the UE” [0162].
Thus, it would have been obvious to one of ordinary skill in the art to modify the beam quality report of Cheng in view of Shin with the type of report associated with the CSI-RS mode of Onggosanusi so that “This can improve system performance through CSI-RS overhead reduction, inter-cell interference reduction, and coverage improvement” [0131].
It is noted further that while disclosing receiving configuration from the base station, Cheng is silent about receiving, from the base station, a configuration of filtering coefficients for each of the first beam and the second beam that configures the UE to filter the first beam quality measurement and the second beam quality measurement into a filtered beam quality measurement based on the filtering coefficients, and while disclosing determining combined beam quality report, Cheng is silent about the combined beam quality report comprises the filtered beam quality measurement, which however had had been known in the art before the effective filing date of the claimed invention as shown by Koskela in a disclosure “Mobility Measurements” (Title). Koskela discloses “According to a first embodiment, a method can include performing, at a user equipment, beam-specific measurements of a plurality of beams of at least one cell….. In a variant, method can include configuring the user equipment to perform the beam-specific measurements. In a variant, the configuring the user equipment can include receiving beam-specific filter coefficients”  [0074]-[0080], which beam specific filter coefficient is associated with filtering coefficients for each of the first beam and the second beam to filter the first beam quality measurement and the second beam quality measurement into a filtered beam quality measurement and the configuration is received from the base station. Furthermore, “As shown in FIG. 3, a method can include, at 310 performing beam-specific measurements of a plurality of beams of cell.……. The method can additionally, at 305, include configuring a UE to perform the beam-specific measurements…….the method can include, at 380, providing a user equipment with a configuration for beam-specific measurements. ……. Moreover, the method can include receiving, at 390, cell level quality, and optionally also beam level quality, from the user equipment” [0030]-[0038], which configuring is done by a network element and which receiving from the UE is done by the network element, wherein “A network element can be an access point, a base station, an eNode B (eNB), or any other network element, such as a PCell base station or an SCell base station” [0060]. Note that the receiving from the UE is associated with transmitting to the base station. Moreover, “The method can additionally include combining the filtered beam specific measurements” [0054], which combining the filtered beam quality measurement is associated with combined beam quality report.  Thus, the combined beam quality report comprises filtered beam quality measurement. 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the method of receiving from the base station the filtering coefficient of Koskela with the receiving from the base station the configuration of CSI-RS mode of Cheng so that “The filter coefficient can be modified such that if multiple high quality beams are detected, such a condition improves cell quality” [0054].

Regarding claim 10,    A method (e.g. aforesaid method) of wireless communication (e.g. “The present disclosure generally relates to wireless communications, and more particularly, to method and apparatus for robust beam acquisition in a wireless communication network“ [0002]) at a base station for receiving a beam quality report (e.g. “UE 720 sends the specific CSI measurement report to TRP 760” [0076], which TRP 760 is considered as the base station and the specific CSI or Channel State Information measurement report is associated with a channel and is considered as the beam quality report), comprising:
transmitting, to a user equipment (UE) (e.g. Fig. 1A, UE 120), at least one channel comprising two or more beams (e.g. Fig. 1A, beamDLTX1, beamDLTX2, beamDLTX3 which beams are associated with a channel. Moreover, “UE 120 sweeps through all possible beam directions (e.g., beam.sub.DLRX1 through beam.sub.DLRX3) to detect signals from TRP 160, while TRP 160 transmits reference signals in various beam directions (e.g., beam.sub.DLTX1 through beam.sub.DLTX5) to UE 120’ [0006]), wherein the two or more beams comprise a first beam (e.g. beamDLTX1) associated with a first Transmission Configuration Indicator (TCI) state (e.g. “In action 706, TRP 760 sends a bitmap to UE 720 to indicate which DL RX beam(s) can be used to apply the simplified beam acquisition procedure on UE 720 side” [0074]. Furthermore, “In some implementations, the bitmap may list all the configured TCI-states that the TRP uses to indicate one or more DL RX beams for the UE. Each TCI-state is associated with one or more TCI-RS sets, and the UE can obtain the corresponding DL RX beam(s) by QCL-spatial-information of each TCI-RS set. In some implementations, the bitmap is generated based on the measurement reports of reference signals transmitted from the TRP to the UE (e.g., CSI-RS or PT-RS)” [0069]. Note that the TCI state associated with the first beam is considered as the first TCI state) and a second beam (e.g. beamDLTX2) associated with a second TCI state (e.g. “the bitmap from the TRP includes Transmission Configuration Indication (TCI) states to indicate to the UE which of the TCI states are allowed to apply the simplified beam acquisition procedure; and the TCI states include reference signals for indicating to the UE which DL RX beams are allowed to apply the simplified beam acquisition procedure” Claim 9. Note that the TCI state associated with the second beam is considered as the second TCI state and is different from the first TCI state), wherein the first TCI state is different than the second TCI state; 
transmitting, to the UE, a configuration of filtering coefficients for each of the first beam and the second beam that configures the UE to filter a first beam quality measurement and a second beam quality measurement into a filtered beam quality measurement based on the filtering coefficients;
transmitting, to the UE, a configuration of a Channel State Information Reference Signal (CSI-RS) mode; and
receiving, from the UE, a combined beam quality report, wherein the combined beam quality report includes a value based on a combination of the first beam quality measurement performed by the UE on the first beam and the second beam quality measurement performed by the UE on the second beam, wherein the combined beam quality report is based on a type of report associated with the CSI-RS mode, wherein the combined beam quality report comprises the filtered beam quality measurements (e.g. Note that the remainder of this claim is similar to claim 1 except that this claim is a method claim performed by a base station whereas claim 1 is a method claim performed by a UE communicating to the base station, and since transmitted signal from the base station is received by the UE, the same reasoning as applied to claim 1 applies here as well).

Regarding claim 20, An apparatus for wireless communication at a User Equipment (UE), comprising:
a memory (e.g. Fig. 10, memory 1028); and
at least one processor (e.g. Fig. 10, processor 1026) coupled to the memory and configured to:
receive, from a base station, a configuration of a Channel State Information Reference Signal (CSI-RS) mode;
perform a first beam quality measurement for a first beam associated with a first Transmission Configuration Indicator (TCI) state;
perform a second beam quality measurement for a second beam associated with a second TCI state, wherein the first TCI state is different than the second TCI state;
receive, from the base station, a configuration of filtering coefficients for each of the first beam and the second beam that configures the UE to filter the first beam quality measurement and the second beam quality measurement into a filtered beam quality measurement based on the filtering coefficients;
determine a combined beam quality report including a value based on at least the first beam quality measurement and the second beam quality measurement; wherein the combined beam quality report is based on a type of report associated with the CSI-RS mode, wherein the combined beam quality report comprises the filtered beam quality measurement; and
transmit, to the base station, the combined beam quality report (e.g. Note that this claim is similar to claim 1 except that claim 1 is a method claim and this claim is an Apparatus claim, and thus the same reasoning as applied to claim 1 applies here as well).

Regarding claim 26,    An apparatus for wireless communication at a base station, comprising: 
a memory (e.g. Fig. 10, memory 1028); and
at least one processor (e.g. Fig. 10, processor 1026) coupled to the memory and configured to:
transmit, to a user equipment (UE), at least one channel comprising two or more beams, wherein the two or more beams comprise a first beam associated with a first Transmission Configuration Indicator (TCI) state and a second beam associated with a second TCI state, wherein the first TCI state is different than the second TCI state; 
transmit, to the UE, a configuration of filtering coefficients for each of the first beam and the second beam that configures the UE to filter a first beam quality measurement and a second beam quality measurement into a filtered beam quality measurement based on the filtering coefficients; 
transmit, to the UE, a configuration of a Channel State Information Reference Signal (CSI-RS) mode; and 
transmit, to the UE, a configuration of a Channel State Information Reference Signal (CSI-RS) mode; and
receive, from the UE, a combined beam quality report, wherein the combined beam quality report includes a value based on a combination of the first beam quality measurement performed by the UE on the first beam and the second beam quality measurement performed by the UE on the second beam, wherein the combined beam quality report is based on a type of report associated with the CSI-RS mode, wherein the combined beam quality report comprises the filtered beam quality measurement  (e.g. Note that this claim is similar to claim 10 except that claim 10 is a method claim and this claim is an Apparatus claim and thus the same reasoning as applied to claim 10 applies here as well).

Claims 2, 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng, Shin, Onggosanusi and Koskela as applied to claims 1, 10 and 20 above, and further in view of Wang et. al. (US 20180279284, Wang hereinafter).

Cheng in view of Shin, Onggosanusi and Koskela discloses the following (e.g. Note: unless mentioned otherwise references made below draw to Cheng):
Regarding claim 2,  The method of claim 1, wherein the first beam quality measurement comprises a first channel state information (CSI) measurement and the second beam quality measurement comprises a second CSI measurement (e.g. aforesaid CSI measurement).
It is noted that while disclosing beam quality measurement, Cheng is silent about channel quality indicator (CQI) which however had been known in the art before the effective filing date of the claimed invention as shown by Wang in “BASE STATION, USER EQUIPMENT, TRANSMISSION CONTROL METHOD FOR BASE STATION AND DATA TRANSMISSION METHOD FOR USER EQUIPMENT” (Title) wherein “The beam quality can be measured by various signal quality indicators, such as reference signal received power (RSRP), channel quality indicator (CQI), signal-to-interference-plus-noise ratio, (SINR), signal-to-noise ratio (SNR), received signal strength indicator (RSSI), reference signal received quality (RSRQ), rank indicator (RI) and the like” [0031].
Therefore, it is obvious to combine the method of beam quality measurement of Cheng with that of Wang so that “the wireless transmission mechanism …. can not only improve the service reliability of beamforming, but also reduce the transmission delay caused by varying beam quality” [0005].
Regarding claim 11, The method of claim 10, wherein the first beam quality measurement comprises a first channel quality indicator (CQI) measurement for the first beam and the second beam quality measurement comprises a second CQI measurement for the second beam (e.g. Note that this claim is similar to claim 2 except that this claim is for a base station whereas claim 2 is for a UE communicating to the base station. Since transmitted signal from the base station is received by the UE, the same reasoning as applied to claim 2 applies here as well).
Regarding claim 21,  The apparatus of claim 20, wherein the first beam quality measurement comprises a first channel quality indicator (CQI) measurement and the second beam quality measurement comprises a second CQI measurement (e.g. Note that this claim is similar to claim 2 except that claim 2 is a method claim and this claim is an Apparatus claim and thus the same reasoning as applied to claim 2 applies here as well).
Claims 3, 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng, Shin, Onggosanusi, Koskela and Wang as applied to claims 2, 11 and 21 above, and further in view of Chen et. al. (US 20090154588 A1, Chen hereinafter).
Cheng in view of Shin, Onggosanusi, Koskela and Wang further discloses the following (e.g. Note: unless mentioned otherwise references made below draw to Cheng):
Regarding claim 3,  The method of claim 2, wherein the value of the combined beam quality report comprises the first CQI measurement and the second CQI measurement (e.g. Wang: aforesaid beam quality report with first CQI and second CQI measurement).
It is noted that while disclosing combined beam quality report, Cheng in view of Shin, Onggosanusi, Koskela and Wang is silent about a difference between the first CQI measurement and the second CQI measurement, which however had been known in the art before the effective filing date of the claimed invention as shown by Chen in a disclosure “CHANNEL QUALITY REPORT PROCESSES, CIRCUITS AND SYSTEMS” (Title), wherein “wherein the first circuit is operable to generate a first and a second reference CQI for the first and second spatial codewords respectively, and the CQI report includes information based on ….. a difference between the first and second reference CQI” [0252]. 
Therefore, it is obvious to modify the beam quality report of Cheng in view of Shin, Onggosanusi, Koskela and Wang with that of Chen so that “By using multiple transmit and multiple receive antennas with transmit pre-coding in a multi-input multi-output (MIMO) system, improved throughput and/or robustness are obtained” [0013]

Regarding claim 12, The method of claim 11, wherein the value of the combined beam quality report comprises a difference between the first CQI measurement and the second CQI measurement (e.g. Note that this claim is similar to claim 3 except that this claim is for a base station whereas claim 3 is for a UE communicating to the base station. Since transmitted signal from the base station is received by the UE, the same reasoning as applied to claim 3 applies here as well).
Regarding claim 22, The apparatus of claim 21, wherein the value of the combined beam quality report comprises a difference between the first CQI measurement and the second CQI measurement (e.g. Note that this claim is similar to claim 3 except that claim 3 is a method claim and this claim is an Apparatus claim, and thus the same reasoning as applied to claim 3 applies here as well. Note further that there are multiple options in the claim and only this option is considered here).
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Shin, Onggosanusi, Koskela and Wang as applied to claims 2 and 11 above, and further in view of Tang et. al. (US 20190097781 A1, Tang hereinafter).
Cheng in view of Shin, Onggosanus, Koskela and Wang further discloses the following (e.g. Note: unless mentioned otherwise references made below draw to Cheng):
Regarding claim 4,  The method of claim 2, wherein the value of the combined beam quality report comprises the first CQI measurement and the second CQI measurement (e.g. Wang: aforesaid beam quality report with first CQI and second CQI measurement).
It is noted that while disclosing beam quality report, Cheng in view of Shin, Onggosanusi, Koskela and Wang is silent about an average of the first CQI measurement and the second CQI measurement, which however had been known in the art before the effective filing date of the claimed invention as shown by Tang in a disclosure “CQI MEASUREMENT METHOD, APPARATUS, AND WIRELESS COMMUNICATIONS SYSTEM”, wherein “the UE reports the first CQI value and first offset values used to indicate differences between second CQI values of subbands measured by the UE and the first CQI value, so that the base station can obtain average channel quality of the downlink CQI measurement resource and channel quality of some subbands” [0015].
Therefore, it is obvious to modify the beam quality report of Cheng in view of Shin, Onggosanusi, Koskela and Wang with that of Tang so that “accuracy of downlink CQI measurement performed by the first UE can be improved” [0088].

Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Shin, Onggosanusi and Koskela as applied to claims 1 and 10 above, and further in view of ZTE Sanechips, 7.1.2.2.3, Title: “Remaining details on beam management”, R1-1801581, February 26 th –March 2 nd, 2018 (ZTE hereinafter),

Cheng in view of Shin, Onggosanusi and Koskela discloses the following (e.g. Note: unless mentioned otherwise references made below draw to Cheng):

Regarding claim 6, The method of claim 1, wherein the first beam quality measurement and the second beam quality measurement are performed (e.g. aforesaid performing beam quality measurements).

It is noted that while disclosing beam quality measurement, Cheng is silent about the first beam quality measurement and the second beam quality measurement are performed using a single spatial filter, which however had been known in the art before the effective filing date of the claimed invention as shown by ZTE in a disclosure “Remaining details on beam management” (Title), wherein “if the UE is configured with the higher layer parameter group-based-beam-reporting set to 'ON', the UE is not required to update measurements for more than 64 CSI-RS and/or SSB resources, and the UE may report in a single reporting instance up to number-of-beams-reporting Ll-RSRP and CSI reports, where up to number-of-beams-reporting CSI-RS or SSB resources can be received simultaneously by the UE either with a single spatial domain receive filter, or with multiple simultaneous spatial domain receive filters where the maximum number of number-of-beams-reporting is 4.” Section 4, TP6.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the beam quality measurement of Cheng with the single spatial domain filter of ZTE so that beam management is according to NR specification.

Cheng in view of Shin, Onggosanusi, Koskela and ZTE discloses the following (e.g. Note: unless mentioned otherwise references made below draw to Cheng):
Regarding claim 7, The method of claim 1, wherein the first beam quality measurement is performed using a first spatial filter and the second beam quality measurement is performed using a second spatial filter         (e.g.  ZTE: aforesaid multiple simultaneous spatial domain receive filters).
Regarding claim 15, The method of claim 10, wherein the first beam quality measurement and the second beam quality measurement are performed using a single spatial filter (e.g. Note that this claim is similar to claim 6 except that it is a method claim performed at the base station whereas claim 6 is a method claim performed at the UE communicating to the base station. Since transmitted signal from the base station is received by the UE, the same reasoning as applied to claim 6 applies here as well).
Regarding claim 16, The method of claim 10, wherein the first beam quality measurement is performed using a first spatial filter and the second beam quality measurement is performed using a second spatial filter (e.g. Note that this claim is similar to claim 7 except that this claim is for a base station whereas claim 7 is for a UE communicating to the base station. Since transmitted signal from the base station is received by the UE, the same reasoning as applied to claim 7 applies here as well).
Claims 9, 18, 25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Shin, Onggosanusi and Koskela as applied to claims 1, 10, 20 and 26 above, and further in view of Stirling-Gallacher et. al. (US 20170257184 A1, Stirling-Gallacher hereinafter).
Cheng in view of Shin, Onggosanusi and Koskela further discloses the following (e.g. Note: unless mentioned otherwise references made below draw to Cheng):

Regarding claim 9, The method of claim 1, further comprising:
receiving a first communication scheduled on a first slot based on a first BC capability (e.g. Fig. 7A, step 703) prior to the UE transmitting the combined beam quality report (aforesaid combined beam report); and
receiving a second communication scheduled on a second slot based on a measurement report (e.g. Fig. 7A, step 709. Note that there are multiple options in the claim and only these options are considered here).

It is noted that while disclosing beam quality measurement, Cheng in view of Shin, Onggosanusi and Koskela is silent about a first modulation and coding scheme (MCS) and a second MCS, wherein the second MCS is based on the combined beam quality report, which however had been known in the art before the effective filing date of the claimed invention as shown by Tsai in a disclosure “RADIO COMMUNICATION MOBILE STATION DEVICE AND RESOURCE ALLOCATION METHOD” (Title), where “If either of the CQIs are decreasing, it is determined in step 580 if the BS (serving point 306) is using maximum Tx power (BS_Tx_Max). If yes, then BS reduces the MCS level for the DL UE (UE 2) 314 in step 582. In step 584, UE2 304 is notified of the change in MCS, for example via the physical downlink control channel (PDCCH)” [0045]. Note that the reduced MCS level is considered as the second MCS and is based on CQI, which CQI is considered as the combined beam quality report of Cheng. Note further that aforesaid change in MCS must be preceded by an MCS, which MCS is considered as the first MCS. 
Therefore, it is obvious to modify the method of beam quality measurement of Cheng in view of Shin, Onggosanusi and Koskela with the modulation and coding schemes of Stirling-Gallacher so that the system is more robust.
Cheng in view of Shin, Onggosanusi, Koskela and Stirling-Gallacher further discloses the following (e.g. Note: unless mentioned otherwise references made below draw to Cheng):

Regarding claim 18, The method of claim 11, further comprising:
scheduling a first slot based on a first modulation and coding scheme (MCS) prior to receiving the combined beam quality report; and
scheduling a second slot based on a second MCS, wherein the second MCS is based on the combined beam quality report (e.g. Note that this claim is similar to claim 9 except that this claim is for a base station whereas claim 9 is for a UE communicating to the base station. Since transmitted signal from the base station is received by the UE, the same reasoning as applied to claim 9 applies here as well. Note that there are multiple options in the claim and only these options are considered here).
Regarding claim 19, The method of claim 18, wherein the combined beam quality report comprises a difference between the first CQI measurement and the second CQI measurement, and wherein the second MCS comprises a reduced MCS when the difference between the first CQI measurement and the second CQI measurement is below a threshold (e.g. Stirling-Gallacher: “if the difference between the second CQI and first CQI is lower than the first threshold but greater than a second threshold, reducing the MCS of the first wireless device” claim 11, which second CQI is considered as the first CQI, which first CQI is considered as the second CQI and which first threshold is considered as the threshold).
Regarding claim 25,  The apparatus of claim 20, the at least one processor further configured to: 
receive a first communication scheduled on a first slot based on a first modulation and coding scheme (MCS) prior to the UE transmitting the combined beam quality report; and
receive a second communication scheduled on a second slot based on a second MCS, wherein the second MCS is based on the combined beam quality report (e.g. Note that this claim is similar to claim 9 except that claim 9 is a method claim and this claim is an Apparatus claim and thus the same reasoning as applied to claim 9 applies here as well. Note further that there are multiple options in the claim and only these options are considered here).

Regarding claim 30, The apparatus of claim 26, the at least one processor further configured to:
schedule a first slot based on a first modulation and coding scheme (MCS) prior to receiving the combined beam quality report; and
schedule a second slot based on a second MCS, wherein the second MCS is based on the combined beam quality report (e.g. Note that this claim is similar to claim 18 except that this claim is an Apparatus claim whereas claim 18 is a method claim. Thus, the same reasoning as applied to claim 18 applies here as well. Note further that there are multiple options in the claim and only this option is considered here).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng, Shin, Onggosanusi and Koskela as applied to claim 26 above, and further in view of Wang et. al. (US 20180279284, Wang hereinafter) and Chen et. al. (US 20090154588 A1, Chen hereinafter).
Cheng in view of Shin, Onggosanusi and Koskela discloses the following (e.g. Note: unless mentioned otherwise references made below draw to Cheng):
Regarding claim 27, The apparatus of claim 26, wherein the first beam quality measurement comprises a first channel quality indicator (CQI) measurement and the second beam quality measurement comprises a second CQI measurement, wherein the value of the combined beam quality report comprises a difference between the first CQI measurement and the second CQI measurement (e.g. Note that this claim is similar to the combination of claims 2 and 3 above, except that this claim is an apparatus claim associated with a base station transmitting to a UE, whereas claims 2 and 3 are method claims associated with a UE receiving from the base station. Since transmitted signal from the base station is received by the UE, the same reasoning as applied to claims 2 and 3 applies here as well. Note that there are multiple options in the claim and only this option is considered here).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMITRA GANGULY whose telephone number is (571)272-0813. The examiner can normally be reached 10 a.m to 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571 272 3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUMITRA GANGULY/           Examiner, Art Unit 2411   

/DERRICK W FERRIS/            Supervisory Patent Examiner, Art Unit 2411